
	

113 S2674 IS: Columbia River Basin Restoration Act of 2014
U.S. Senate
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2674
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2014
			Mr. Merkley (for himself, Mr. Wyden, Mr. Walsh, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to establish within the Environmental Protection
			 Agency a Columbia River Basin Restoration Program.
	
	
		1.Short title
			This Act may be cited as the
		  Columbia River Basin Restoration Act of 2014.2.FindingsCongress finds that—(1)the Columbia River is the largest river in the Pacific Northwest by volume;(2)the river is 1,253 miles long, with a drainage basin that includes 259,000 square miles, extending
			 to 7 States and British Columbia, Canada, and including all or part of—(A)multiple national parks;(B)components of the National Wilderness Preservation System;(C)National Monuments;(D)National Scenic Areas;(E)National Recreation Areas;(F)other areas managed for conservation; and(G)multiple tribal reservations and over 45,000,000 acres of tribally comanaged land;(3)the Columbia River Basin and associated tributaries (referred to in this Act as the Basin) provide significant ecological and economic benefits to the Pacific Northwest and the entire
			 United States;(4)traditionally, the Basin includes more than 6,000,000 acres of irrigated agricultural land and
			 produces more hydroelectric power than any other North American river;(5)significant commerce takes place on the federally authorized Columbia Snake River System navigation
			 channel, which is 465 miles in length, from the mouth of the Columbia
			 River
			 to Lewiston, Idaho;(6)the Basin—(A)historically constituted the largest salmon-producing river system in the world, with annual
			 returns peaking at as many as 16,000,000 fish; and(B)as of the date of enactment of this Act—(i)supports economically important commercial and recreational fisheries;(ii)supports treaty tribal fisheries;(iii)is home to numerous species of salmonids, including steelhead, bull trout, and Kootenai white
			 sturgeon, that are listed as threatened species or
			 endangered species under the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.); and(iv)is a cultural and historical resource and provides sports and recreation opportunities for millions
			 annually;(7)toxics are present throughout the Columbia River Basin that are harmful to humans, fish, and
			 wildlife;(8)studies have shown that Columbia River fish contain a wide array of
			 contaminants;(9)a fish consumption survey in the Columbia River Basin showed
			 that tribal members were eating 6 to 11 times more fish than the estimated
			 national average;(10)in 2013, the States of Oregon and Washington issued a fish advisories warning against consumption
			 of resident fish between Bonneville Dam to McNary Dam because of toxic
			 contamination;(11)in 1995, the lower river and estuary was designated an estuary of national significance in accordance with section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330),
			 because of degradation and contamination in
			 the lower river, lack of structure to coordinate programs and policies, 
			 significance of the lower river to survival of species throughout the
			 basin, and the importance the lower river to the economic viability of the
			 region; and(12)(A)in 2006, the Administrator of the Environmental Protection Agency named the Columbia River Basin 1
			 of the 10 large
			 aquatic ecosystems in the United States;(B)the Columbia River Basin is the only large aquatic ecosystem in the United States that does not
			 receive dedicated appropriations as a large aquatic ecosystem; and(C)the other
			 9 large aquatic ecosystems receive appropriations through the Geographic
			 Programs Program Area of the Environmental Protection Agency.3.Columbia River Basin restorationTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at
			 the end the following:123.Columbia river basin restoration(a)Definitions(1)Action plan(A)In generalThe term Action Plan means the Columbia River Basin Toxics Reduction Plan developed by the Environmental Protection
			 Agency and the Columbia River Toxics Reduction Working Group in 2010.(B)InclusionsThe term Action Plan includes any amendments to the plan.(2)Columbia River BasinThe term Columbia River Basin means the entire United States portion of the Columbia River watershed.(3)Estuary PartnershipThe term Estuary Partnership means the Lower Columbia River Estuary Partnership, an entity created by the States of Oregon and
			 Washington and the Environmental Protection Agency under section 320.(4)Estuary plan(A)In generalThe term Estuary Plan means the Estuary Partnership Comprehensive Conservation and Management Plan adopted by the
			 Environmental Protection Agency and the Governors of Oregon and Washington
			 on October 20, 1999, under section 320.(B)InclusionsThe term Estuary Plan includes any amendments to the plan.(5)Lower Columbia River EstuaryThe term Lower Columbia River Estuary means the mainstem Columbia River from the Bonneville Dam to the Pacific Ocean and tidally
			 influenced portions of tributaries to the Columbia River in that region.(6)Middle and Upper Columbia River BasinThe term Middle and Upper Columbia River Basin means the region consisting of the United States portion of the Columbia River Basin above
			 Bonneville Dam.(7)ProgramThe term Program means the Columbia River Basin Restoration Program established under subsection (b)(1)(A).(8)Working GroupThe term Working Group means—(A)the Columbia River Basin Toxics Reduction Working Group established under subsection (c); and(B)with respect to the Lower Columbia River Estuary, the Estuary Partnership.(b)Columbia river basin restoration program(1)Establishment(A)In generalThe Administrator shall establish within the Environmental Protection Agency a Columbia River Basin
			 Restoration Program for the purposes of reducing toxic contamination and
			 cleaning up contaminated sites throughout the Columbia River Basin.(B)No effect on existing authorityThe Program shall not modify any legal or regulatory authority or program in effect as of the date
			 of enactment of this section, including the roles of Federal agencies in
			 the Columbia River Basin.(C)Relationship to existing activitiesThe Program shall—(i)build on the work and collaborative structure of the existing Columbia River Toxics Reduction
			 Working Group representing the Federal Government, State, tribal, and
			 local governments, industry, and nongovernmental organizations, which was
			 convened in 2005 to develop a collaborative toxic contamination reduction
			 approach for the Columbia River Basin;(ii)in the Lower Columbia River Basin and Estuary, build on the work and collaborative structure of the
			 Estuary Partnership;(iii)coordinate with other efforts, including activities of other Federal agencies in the Columbia River
			 Basin, to avoid duplicating activities or functions; and(iv)not impede implementation of existing agreements or other recovery and mitigation programs.(2)Scope of programThe Program shall consist of a collaborative stakeholder-based program for reducing toxic
			 contamination throughout the Columbia River Basin.(3)DutiesThe Administrator shall—(A)assess trends in water quality and toxic contamination or toxics reduction, including trends that
			 affect uses of the water of the Columbia River Basin;(B)collect, characterize, and assess data on toxics and water quality to identify possible causes of
			 environmental problems;(C)provide the Working Group with data, analysis, reports, or other information;(D)provide technical assistance to the Working Group, and to State governments, tribal governments,
			 and local governments participating in the Working Group, to assist those
			 agencies and entities in—(i)developing updates to the Action Plan;(ii)recommending and prioritizing projects and actions for the Action Plan; and(iii)reviewing progress and effectiveness of projects and actions implemented, as well as cumulative
			 progress toward the goals of this section, and the Action Plan;(E)periodically update the Action Plan and the Estuary Plan as required by counsel, and ensure that
			 those plans, when considered together and in light of relevant plans
			 developed by other Federal or State agencies, form a coherent toxic
			 contamination reduction strategy for the Columbia River Basin;(F)track progress toward meeting the identified goals and objectives of the Action Plan by
			 coordinating and reporting environmental data related to the Action Plan
			 and the Estuary Plan and making the data and reports on the data
			 available to the public; and(G)provide grants in accordance with subsection (d) for projects that—(i)assist in—(I)eliminating or reducing pollution;(II)cleaning up contaminated sites;(III)improving water quality;(IV)monitoring to evaluate trends;(V)reducing runoff;(VI)protecting habitat; or(VII)promoting citizen engagement or knowledge;(ii)address the goals, tasks, or action items in the Action Plan or the Estuary Plan; and(iii)are recommended by the Working Group to implement the Estuary Plan.(c)Stakeholder working group(1)EstablishmentThe Administrator shall establish a Columbia River Basin Toxics Reduction Working Group.(2)Membership(A)In generalMembership in the Working Group shall be on a voluntary basis and any person invited by the
			 Administrator under this subsection  may decline membership.(B)Invited representativesThe Administrator shall invite, at a minimum, representatives of—(i)each State located in whole or in part within the Columbia River Basin;(ii)the Governors of each State located in whole or in part with the Columbia River Basin;(iii)each federally recognized Indian tribe in the Columbia River Basin;(iv)local governments located in the Columbia River Basin;(v)industries operating in the Columbia River Basin that affect or could affect water quality;(vi)electric, water, and wastewater utilities operating in the Columba River Basin;(vii)private landowners in the Columbia River Basin;(viii)soil and water conservation districts in the Columbia River Basin;(ix)nongovernmental organizations that have a presence in the Columbia River Basin;(x)the general public in the Columbia River Basin; and(xi)the Estuary Partnership.(3)Geographic representationThe Working Group shall include representatives from—(A)each State; and(B)each of the Lower, Middle,
			 and Upper Basins of the Columbia River.(4)Duties and responsibilitiesThe Working Group shall—(A)participate in developing updates to the Action Plan, including by providing comments on the
			 updates;(B)recommend and prioritize projects and actions for the Action Plan; and(C)review the progress and effectiveness of projects and actions implemented, as well as cumulative
			 progress toward the goals of this section, and the Action Plan.(5)Lower Columbia River Estuary(A)Estuary Partnership(i)In generalThe Estuary Partnership shall perform the duties and fulfill the responsibilities of the Working
			 Group
			 described in paragraph (4) as those duties and responsibilities relate to
			 the Lower Columbia River
			 Estuary for such time as the Estuary Partnership is the management
			 conference for the Lower Columbia River National Estuary Program under
			 section 320.(ii)DesignationIf the Estuary Partnership ceases to be the management conference for the Lower Columbia River
			 National Estuary Program under section 320, the Administrator may
			 designate the new management conference to assume the duties and
			 responsibilities of the Working Group described in paragraph (4) as those
			 duties and responsibilities relate to the Lower Columbia River Estuary.(B)Estuary plan(i)In generalThe Estuary Plan shall function as the Action Plan for the Lower Columbia River Estuary for such
			 time as there is an Estuary Plan in place pursuant to section 320.(ii)IncorporationIf the Estuary Partnership is removed from the National Estuary Program,
			 the duties and responsibilities for the lower 146 miles of the Columbia
			 River pursuant to this Act shall be incorporated into the duties of the
			 Working Group.(d)Grants(1)In generalThe Administrator shall establish a voluntary, competitive Columbia River Basin toxics program to
			 provide
			 grants to State governments, tribal governments,  regional water pollution
			 control agencies and entities,  local government entities, 
			 nongovernmental  entities, or soil and water conservation districts to
			 develop or implement projects authorized under this section for the
			 purpose of implementing the Action Plan and the Estuary Plan.(2)Federal share(A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of any project or activity
			 carried out using funds from a grant provided to any person (including a
			 State, tribal, or local government or interstate or regional agency) under
			 this subsection for a fiscal year—(i)shall not exceed 75 percent of the total cost of the project or activity; and(ii)shall be made on condition that the non-Federal share of that total cost shall be provided from
			 non-Federal sources.(B)ExceptionsWith respect to cost-sharing for a grant provided under this subsection—(i)a tribal government may use Federal funds for the non-Federal share; and(ii)the Administrator may increase the Federal share under such circumstances as the Administrator
			 determines to be appropriate.(3)AllocationIn making grants using funds appropriated to carry out this section,
			 the Administrator shall—(A)provide not less than 25 percent of the funds to make grants for projects, programs, and studies in
			 the Lower Columbia River Estuary;(B)provide not less than 25 percent of the funds to make grants for projects, programs, and studies in
			 the Middle and Upper Columbia River Basin, which includes the Snake River
			 Basin; and(C)retain for Environmental Protection Agency not more than 5 percent of the funds for purposes of
			 implementing
			 this section.(4)Reporting(A)In generalEach grant recipient under this subsection shall submit to the Administrator reports on progress
			 being made in
			 achieving the purposes of this section.(B)RequirementsThe Administrator shall establish
			 requirements and timelines for recipients of grants under this section to
			 report on progress made in achieving the purposes of this section and the
			 goals of the Action Plan and the Estuary Plan.(5)Relationship to other funding(A)In generalNothing in this section limits the eligibility of the Estuary Partnership to receive funding under
			 section 320(g).(B)LimitationNone of the funds made available under this subsection may be
			 used for the administration of a management conference under section 320.(e)Annual budget planThe President, as part of the annual budget submission of the President to Congress under section
			 1105(a) of title 31, United States Code, shall submit information
			 regarding each Federal agency involved in protection and restoration of
			 the Columbia River Basin, including an interagency crosscut budget that
			 displays for each Federal agency—(1)the amounts obligated for the preceding fiscal year for protection and restoration projects,
			 programs, and studies relating to the Columbia River Basin;(2)the estimated budget for the current fiscal year for protection and restoration projects, programs,
			 and studies relating to the Columbia River Basin; and(3)the proposed budget for protection and restoration projects, programs, and studies relating to the
			 Columbia River Basin.(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $50,000,000
			 for each of fiscal years 2015 through 2020, to remain available until
			 expended..
		
